



Exhibit 10.3


November 6, 2017


ABM Industries Incorporated
One Liberty Plaza
7th Floor
New York, New York 10006
Attention: Chief Financial Officer


Re:
Credit Agreement (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) dated as of September 1, 2017 among
ABM Industries Incorporated, a Delaware corporation, the Designated Borrowers
party thereto, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent.



Ladies and Gentlemen:


Capitalized terms used herein but not otherwise defined herein shall have the
meanings provided to such terms in the Credit Agreement.


Pursuant to Section 2.04(a) of the Credit Agreement each Swingline Loan is
required to bear interest at the Base Rate plus the Applicable Rate. The Company
has requested, and the Swingline Lender has agreed, that each Swingline Loan
shall bear interest, for any day, at a rate equal to the sum of (a) the rate
based on clause (b) of the definition of “Eurocurrency Rate” in Section 1.01 of
the Credit Agreement plus (b) the Applicable Rate for Revolving Loans that are
Eurocurrency Rate Loans.


Notwithstanding the foregoing, (a) the Swingline Lender can at any time cancel
this letter upon prior notice to the Company whereupon each Swingline Loan shall
thereafter bear interest at the rate set forth in Section 2.04(a) of the Credit
Agreement and (b) if the Swingline Lender has received the Swingline
Participation Amount from any Lender with respect to a Swingline Loan, then such
Swingline Loan shall thereafter bear interest at the rate set forth in Section
2.04(a) of the Credit Agreement.


This letter agreement may be executed in counterparts which, taken together,
shall constitute an original. Delivery of an executed counterpart of this letter
agreement by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart thereof. This letter agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





Please sign and return a copy of this letter agreement to acknowledge and
confirm your agreement to the terms set out herein.


Sincerely,


BANK OF AMERICA, N.A., as Swingline Lender


By: /s/ Alan Pendergast                
Name:    Alan Pendergast
Title:    Senior Vice President


ACCEPTED AND AGREED:


ABM INDUSTRIES INCORPORATED, a Delaware corporation


By: /s/ D. Anthony Scaglione            
Name:    D. Anthony Scaglione
Title:    Executive Vice President and Chief Financial Officer







